Case 2:20-cv-07046-MWF-PJW Document 29 Filed 12/23/20 Page 1 of 8 Page ID #:234




     1   KING & SPALDING LLP
         ALBERT GIANG (SBN 224332)
     2    agiang@kslaw.com
         ARWEN R. JOHNSON (SBN 247583)
     3    arwen.johnson@kslaw.com
         633 West Fifth Street, Suite 1600
     4   Los Angeles, California 90071
         Telephone: (213) 443-4355
     5   Facsimile: (213) 443-4310
     6 CALDWELL HAMMER LLP
       JEFFREY M. HAMMER (SBN 264232)
     7   jhammer@caldwellhammer.com
       633 West Fifth Street, Suite 1600
     8 Los Angeles, California 90071
       Telephone: (213) 443-4355
     9
    10 Attorneys for Defendant
       AMERICAN INCOME LIFE
    11 INSURANCE COMPANY

    12                   IN THE UNITED STATES DISTRICT COURT
    13              FOR THE CENTRAL DISTRICT OF CALIFORNIA
    14
       NATALIE BELL, GISELE                  Case No.: 2:20-CV-07046-MWF- PJW
    15
       MOBLEY, ASHLY RAI, AND
    16 JOHN TURNER, individuals, on          NOTICE OF PENDENCY OF OTHER
       behalf of themselves and all others   ACTION
    17
       similarly situated,
    18                                       Hon. Michael W. Fitzgerald
                    Plaintiffs,
                                             Courtroom 5A
    19
                    v.
    20                                       Trial Date:            None Set
       AMERICAN INCOME LIFE
    21 INSURANCE COMPANY, an
       Indiana Corporation, NATIONAL
    22 INCOME LIFE INSURANCE
       COMPANY; and Does 1-20.
    23
                    Defendants.
    24

    25

    26

    27

    28

                                                       Case No. 2:20-cv-07046-MWF-PJW
                                             NOTICE OF PENDENCY OF OTHER ACTIONS
Case 2:20-cv-07046-MWF-PJW Document 29 Filed 12/23/20 Page 2 of 8 Page ID #:235




     1   TO THE CLERK OF THE ABOVE-ENTITLED COURT:
     2         PLEASE TAKE NOTICE that Defendant American Income Life Insurance
     3   Company (“AIL”), by and through its undersigned counsel of record, hereby
     4   submits this Notice of Pendency of Other Case or Proceeding pursuant to Local
     5   Rule 83-1.4 to give this Court notice of pendency of the following civil actions: (1)
     6   Deavan Berry, et al. v. American Income Life Insurance Co., Case No. 2:20-
     7   cv-0010-LPL (W.D. Pa.) (the “Berry Action”), (2) Audra Patterson v. American
     8   Income Life Insurance Co., et al., Case No. 4:19-cv-918 (KGB) (E.D. Ark.) (the
     9   “Patterson Action”); (3) Joh v. American Income Life Ins. Co., Case No. 3:18-cv-
    10   06364-TSH (N.D. Cal.) (the “Joh Action”); and (4) Hamilton et al. v. American
    11   Income Life Ins. Co., Case No. 4:18-cv-07535-KAW (N.D. Cal.) (the “Hamilton
    12   Action”) (ECF No. 23).
    13         As set forth below, the complaints in the Berry and Patterson Actions share
    14   material subject matter with the FLSA and Florida claims asserted in the above-
    15   captioned proceeding (hereafter, the “Bell Action”) in that they all involve putative
    16   national FLSA collective claims and companion non-California state law claims
    17   alleging misclassification of insurance sales trainees and/or insurance sales agents
    18   who contracted with AIL. In addition, the Joh and Hamilton Actions share
    19   material subject matter with the Bell Action in that all three involve putative Rule
    20   23 class claims against AIL under California law for the alleged misclassification
    21   of certain California workers as independent contractors.
    22                            Factual Summary of Berry Action
    23         The Berry Action is a putative nationwide FLSA collective action that was
    24   filed by former AIL insurance trainees and sales agents, Deavan Berry and
    25   Benjamin Wechsler (the “Berry Plaintiffs”), in the Western District of
    26
         Pennsylvania on January 23, 2020. (Berry, ECF No. 1, at ¶¶ 17-18). After the
    27

    28
                                                -2-                Case No. 2:20-CV-07046-MWF-PJW
                                                  NOTICE OF PENDENCY OF OTHER ACTIONS
Case 2:20-cv-07046-MWF-PJW Document 29 Filed 12/23/20 Page 3 of 8 Page ID #:236




     1   initial filing of the Berry Action, six additional individuals opted into the case at
     2   different times. (See Berry, ECF Nos. 5, 9, 20-22, 40.)
     3         The plaintiffs in Berry seek to represent a putative nationwide collective of
     4
         “all individuals who trained to become and/or worked as sales agents/insurance
     5
         producers for AIL in the last three years.” (Berry, ECF No. 1, at ¶ 12.) Through
     6
         the collective FLSA claim, the Berry plaintiffs seek to recover unpaid overtime and
     7
         minimum wages, unreimbursed business expenses, unpaid time spent in mandatory
     8
         training, unpaid wages for missed meal and rest breaks, and illegal chargebacks
     9

    10
         arising out of the alleged misclassification of sales agents/insurance producers as

    11 independent contractors. (Berry, ECF No. 1, at ¶¶ 50-59.)

    12         Separately, the Berry plaintiffs assert claims under Pennsylvania law for
    13 (1) failure to pay minimum and overtime wages in violation of the Pennsylvania

    14 Minimum Wage Act of 1968, 34 Pa. Code § 231.41 and 43 P.S. § 333.104(c); (2)

    15 failure to pay all wages due pursuant to the Pennsylvania Wage Payment and

    16 Collection Law, 43 P.S. §§ 260.3, 260.9, 260.10; (3) unjust enrichment; and (4)

    17
         declaratory relief in the form of the rescission of putative class members’ agent
    18
         contracts (collectively, the “Pennsylvania Claims”). (Berry, ECF No. 1, at ¶¶ 60-
    19
         82.) In connection with the Pennsylvania Claims, the Berry Plaintiffs seek to
    20
         represent a Rule 23 Pennsylvania class of “[a]ll individuals who trained to become
    21
         and/or worked as sales agents/insurance producers for [AIL] in the last three years”
    22

    23
         (i.e., since January 23, 2017). (Berry, ECF No. 1, at ¶ 12.)

    24
               AIL filed Motions to Compel Individual Arbitration and Stay the Case

    25
         pending the outcome of arbitration as to the named plaintiffs and certain opt-ins on

    26
         May 18, 2020, and as to additional individual opt-ins on June 23, 2020 (“Motions

    27
         to Compel”). (Berry, ECF Nos. 18, 31.) The Berry Court granted AIL’s Motions

    28
         to Compel as to the Berry Plaintiffs and all opt-ins on September 20, 2020, and
                                                -3-                Case No. 2:20-CV-07046-MWF-PJW
                                                   NOTICE OF PENDENCY OF OTHER ACTIONS
Case 2:20-cv-07046-MWF-PJW Document 29 Filed 12/23/20 Page 4 of 8 Page ID #:237




     1   also issued an order staying the case pending the conclusion of the individual
     2   arbitrations. (Berry, ECF Nos. 37-38.)
     3         The Berry Plaintiffs are represented by Kenneth J. Hardin II of Hardin
     4   Thompson, P.C., The Frick Building, 437 Grant Street, Suite 620, Pittsburgh, PA,
     5   (412) 315-7195. AIL is represented by Albert Giang and Arwen Johnson of King
     6   & Spalding LLP, 633 West Fifth Street, Suite 1600, Los Angeles, California
     7   90071, (213) 443-4355, and Andrea Kirshenbaum and David E. Renner of Post &
     8   Schell, P.C., One Oxford Centre, 301 Grant Street, Suite 3010, Pittsburgh, PA
     9   15219, (412) 506-6371.
    10                         Factual Summary of Patterson Action
    11         The Patterson Action was filed by Audra Patterson in the Eastern District of
    12   Arkansas on December 19, 2019 and remains pending in that court. (See
    13   Patterson, ECF No. 1.) The Patterson Action asserts a putative collective FLSA
    14   claim for failure to pay minimum wages and seeks to represent a narrowly defined
    15   nationwide collective that consists only of persons who participated in AIL
    16   trainings. (Patterson, ECF No. 1, at ¶¶ 54-64.) In addition, the plaintiff in
    17   Patterson seeks individual relief for alleged failure to pay minimum wages in
    18   violation of the FLSA and Arkansas Minimum Wage Act, arising out of her
    19   alleged misclassification as an independent contractor sales agent. (Id., at ¶¶ 43-53,
    20   65-73.)
    21         AIL filed a Motion to Compel Individual Arbitration and Stay the Case as to
    22   plaintiff Audra Patterson on February 18, 2020. (Patterson, ECF No. 6.) On
    23   October 30, 2020, the Patterson Court granted AIL’s Motion to Compel Individual
    24   Arbitration and stayed the case. (Id., ECF No. 21.)
    25         The Patterson Plaintiffs are represented by Joshua Sanford of the Sanford
    26   Law Firm, PLLC, One Financial Center - Suite 411, Little Rock, AR 72211, 501-
    27   221-0088. AIL is represented by Albert Giang and Arwen Johnson of King &
    28
                                                -4-                Case No. 2:20-CV-07046-MWF-PJW
                                                  NOTICE OF PENDENCY OF OTHER ACTIONS
Case 2:20-cv-07046-MWF-PJW Document 29 Filed 12/23/20 Page 5 of 8 Page ID #:238




     1   Spalding LLP, 633 West Fifth Street, Suite 1600, Los Angeles, California 90071,
     2   (213) 443-4355, and William A. Waddell, Jr. and Lindsey Hayden Emerson of
     3 Friday, Eldredge & Clark, LLP, Regions Center, Suite 2000, 400 West Capitol

     4 Avenue, Little Rock, AR 72201-3522, (501) 370-1510.

     5                            Factual Summary of Joh Action
     6         The Joh Action is a putative California wage-and-hour class action that was
     7   first filed by plaintiff David Joh against AIL in the Alameda County Superior
     8   Court on September 12, 2018. (Joh, ECF No. 1.) AIL subsequently removed the
     9
         matter to the Northern District of California, where it has been pending since
    10
         October 2018. The operative Second Amended Complaint (“SAC”), which added
    11
         plaintiffs Bridget Smith and David Hamilton, asserts claims for (1) unlawful,
    12
         unfair, and fraudulent business practices in violation of the California Unfair
    13
         Competition Law (“UCL”), Cal. Bus. & Prof. Code § 17200 et seq.; (2) failure to
    14

    15
         pay overtime compensation (Cal. Lab. Code §§ 510, 1194; California Industrial

    16 Welfare Commission (“IWC”) Wage Order No. 4); (3) failure to pay minimum

    17 wages (Cal. Lab. Code §§ 1194, 1197; IWC Wage Order No. 4); (4) failure to

    18   provide compliant meal periods (California Labor Code §§ 226.7, 512; IWC Wage
    19   Order No. 4); (5) failure to provide compliant rest periods (California Labor Code
    20   § 226.7; IWC Wage Order No. 4); (6) waiting time penalties for failure to timely
    21   pay all wages due upon termination (California Labor Code §§ 202-203); (7)
    22
         failure to furnish accurate itemized wage statements (California Labor Code § 226;
    23
         IWC Wage Order No. 4); and (8) failure to reimburse necessary business expenses
    24
         Cal. Lab. Code § 221, 2802; IWC Wage Order No. 4). (Joh, ECF No. 30.)
    25
               Plaintiffs Joh, Hamilton, and Smith (collectively, the “Joh Plaintiffs”) are all
    26
         insurance sales agents who seek to represent a class of all individuals who trained
    27
         to become and/or worked as insurance sales agents in California for AIL between
    28
                                                -5-                Case No. 2:20-CV-07046-MWF-PJW
                                                  NOTICE OF PENDENCY OF OTHER ACTIONS
Case 2:20-cv-07046-MWF-PJW Document 29 Filed 12/23/20 Page 6 of 8 Page ID #:239




     1   September 12, 2014 and August 16, 2019. A hearing on the motion for final
     2   approval of the California class-wide settlement is set for January 7, 2021.
     3         The Joh Plaintiffs are represented by Steven M. Tindall, Amanda M. Karl,
     4   and Jeffrey B. Krosbie of Gibbs Law Group LLP, 505 14th Street, Suite 1110,
     5   Oakland, CA 94612, (510) 350-9700. AIL is represented by Albert Giang and
     6   Arwen Johnson of King & Spalding LLP, 633 West Fifth Street, Suite 1600, Los
     7   Angeles, California 90071, (213) 443-4355, and John Walker of Sacro & Walker
     8   LLP, 700 North Brand Blvd., Suite 610, Glendale, California, (818) 672-5965.
     9                         Factual Summary of Hamilton Action
    10         On December 14, 2018, Plaintiff David Hamilton initiated the Hamilton
    11   Action against AIL in the Northern District of California, asserting putative
    12   California wage-and-hour class claims that substantially overlap with those in the
    13   Joh Action. (See Hamilton, ECF No. 1.) The operative First Amended Complaint
    14   in the Hamilton Action (the “Hamilton FAC”), which added additional plaintiff,
    15   Bridget Smith, purports to assert putative class claims against AIL for (1) unfair
    16   business practices in violation of California’s UCL, (2) failure to pay overtime
    17   wages (Cal. Lab. Code §§ 510, 1194; IWC Wage Order No. 4), (3) failure to pay
    18   minimum wages (Cal. Lab. Code §§ 1194, 1994; IWC Wage Order No. 4), (4)
    19   failure to provide compliant meal periods (Cal. Lab. Code §§ 226.7, 512; IWC
    20   Wage Order No. 4), (5) failure to provide compliant rest periods (Cal. Lab. Code §
    21   226.7; IWC Wage Order No. 4), (6) waiting time penalties for failure to timely pay
    22   all wages due upon termination (Cal. Lab. Code § 202-203); (7) failure to furnish
    23   accurate itemized wage statements (Cal. Lab. Code § 226; IWC Wage Order No.
    24   4), (8) failure to reimburse business expenses under the California Labor Code
    25   (Cal. Lab. Code § 2802); (9) declaratory relief, and (10) civil penalties under the
    26   California Private Attorneys General Act (“PAGA”), California Labor Code
    27   section 2699 et seq. (Hamilton, ECF No. 14, at ¶¶ 38-90.) Plaintiffs David
    28
                                                -6-                Case No. 2:20-CV-07046-MWF-PJW
                                                  NOTICE OF PENDENCY OF OTHER ACTIONS
Case 2:20-cv-07046-MWF-PJW Document 29 Filed 12/23/20 Page 7 of 8 Page ID #:240




     1   Hamilton and Bridget Smith (collectively, the “Hamilton Plaintiffs”) seek to bring
     2   these claims on behalf of themselves and “[a]ll current and former California-based
     3   American Income agents who began training on or since December 14, 2014.”
     4   (Id., at ¶ 30.)
     5           The Hamilton Plaintiffs are represented by Steven M. Tindall, Amanda M.
     6   Karl, and Jeffrey B. Krosbie of Gibbs Law Group LLP, 505 14th Street, Suite
     7   1110, Oakland, CA 94612, (510) 350-9700. AIL is represented by Albert Giang
     8   and Arwen Johnson of King & Spalding LLP, 633 West Fifth Street, Suite 1600,
     9   Los Angeles, California 90071, (213) 443-4355, and John Walker of Sacro &
    10   Walker LLP, 700 North Brand Blvd., Suite 610, Glendale, California, (818) 672-
    11   5965.
    12             Potential Relationship of the Bell, Berry, and Patterson Actions
    13           Like the Bell Action, the Berry Action involves a national putative FLSA
    14   collective claim and companion putative Rule 23 state class claims arising out of
    15   the alleged misclassification of insurance sales agents and trainees outside of
    16   California. They thus share a common general subject matter.
    17           As for the Patterson Action, that case asserts national putative FLSA
    18   collective claim seeking relief for alleged misclassification of a narrower class of
    19   insurance sales trainees only. In addition, it asserts only individual claims
    20   involving the alleged misclassification of the named plaintiff as a sales agent.
    21   Patterson thus partially shares common subject matter with the Bell Action.
    22             Potential Relationship of the Bell, Joh, and Hamilton Actions
    23           The Joh and Hamilton Actions share a common subject matter with causes
    24   of action 1-6 of the Bell Action—i.e., the alleged misclassification of and failure to
    25   appropriately compensate persons who participated in training and worked as
    26   insurance sales agents to sell AIL insurance products in California. Each action
    27   targets the same party (AIL) for overlapping claims—including claims under the
    28
                                                -7-                Case No. 2:20-CV-07046-MWF-PJW
                                                  NOTICE OF PENDENCY OF OTHER ACTIONS
Case 2:20-cv-07046-MWF-PJW Document 29 Filed 12/23/20 Page 8 of 8 Page ID #:241




     1   California Labor Code and UCL alleging misclassification and failure to pay
     2   compensation and benefits on a class-wide basis. Each action is predicated, at least
     3   in part, on allegations of unpaid training time and/or improper training practices
     4   with respect to prospective agents and insurance agents. The putative class periods
     5   in all three actions span nearly the same timeframe. And the putative classes in the
     6 Joh and Hamilton Actions substantially overlap with the putative California Class

     7 in the Bell Action.

     8         On August 21, 2020, the Northern District of California issued an order
     9 preliminarily approving a Revised Class Action Settlement of the Joh Action, and

    10 set a final approval hearing for January 7, 2021. Given the substantial overlap

    11 between the putative California Class claims in Bell and the claims subject to

    12 release as a result of the Joh Settlement, final approval of the Joh Settlement will

    13   likely result in the release of all California claims (causes of action 1-6) of the Bell
    14   Action.
    15   DATED: December 23, 2020                      KING & SPALDING LLP
    16
                                                       ALBERT GIANG
                                                       ARWEN R. JOHNSON
    17
                                                       CALDWELL HAMMER LLP
    18                                                 JEFFREY M. HAMMER
    19

    20
                                                       By: /s/ Albert Giang
    21                                                   ALBERT GIANG
    22                                                    Attorneys for Defendants
                                                          AMERICAN INCOME LIFE
    23                                                    INSURANCE COMPANY
    24

    25

    26

    27

    28
                                                 -8-                 Case No. 2:20-CV-07046-MWF-PJW
                                                   NOTICE OF PENDENCY OF OTHER ACTIONS
